Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on May 9, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over DiNARDO et al. (US 2017/0258471) in view of .
	In reference to claims 1, 2, 7-9, 11-14 and 16-21, DiNARDO et al. discloses a stapling device 10 comprising: a shell assembly 300 including a housing 310, an annular staple cartridge 320, a pusher 350, and an annular knife 340; the housing 310 having a distal portion, a proximal portion, an outer housing portion and an inner housing portion (figure 11), the outer housing portion and the inner housing portion defining an annular cavity, the inner housing portion having a distal end 312 defining a through bore supporting a plurality of detection leg1 members 316 spaced about the through bore of the inner housing portion and extending inwardly, the staple cartridge 320 being supported on the distal portion of the housing; an anvil retainer assembly 330 including a distal trocar 334 movable between retracted and advanced positions (figures 15A & 15B) within the through bore; an anvil assembly 400 including an anvil head 410 and an anvil center rod (420; Figure 5), the anvil center rod 420 having a proximal portion, a distal portion, and an annular boss  (420; Figure 16A), the anvil head 410 being supported on the distal portion of the anvil center rod 420, the proximal portion of the anvil center rod being adapted to releasably couple (figures 14A & 14B) with the anvil retainer assembly 330, the anvil assembly being movable in relation to the shell assembly between an open position and a clamped position; and a strain gauge 2610 (Figure 16B; paragraphs 154-158 & 239-240); wherein the at least one detection member 2604 is positioned to engage the annular boss of the anvil center rod to obstruct movement of the anvil assembly between the open position and the clamped position (paragraph 156) and flexing (arrow in figure 15B) radially upon engagement with the boss of the anvil assembly, the strain gauge 2610 being positioned (figure 16B) to identify increased strain in the stapling device when the at least one detection member engages the boss (paragraphs 157-158, & 240).
	Regarding claims 4-6, DiNARDO et al. further discloses the stapling device 10 comprising the shell assembly 300 supported on a handle assembly 100 by an adapter assembly (see diagram of figure 15A below) on a distal end of a shaft assembly 200; and wherein the strain gauge 2610 supported on the adapter assembly.


    PNG
    media_image1.png
    314
    354
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DiNARDO et al. (US 2017/0258471) in view WILLIAMS (US 2017/0086879).
In reference to claim 10, DiNARDO et al. discloses an anvil retainer assembly 330 including a distal trocar 334 movable between retracted and advanced positions (figures 15A & 15B) within the through bore as recited in the rejection of claim 1 above.  DiNARDO et al. does not disclose the specifics of the anvil retainers connection to a drive assembly.  WILLIAMS teaches a surgical instrument having an anvil retainer assembly comprising: a distal trocar 124b with a proximal threaded bore (figure 6) that receives a drive screw 126.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the anvil retainer assembly of DiNARDO et al. to include a threaded bore and drive screw since paragraph 34 of WILLIAMS supports the knowledge in the art to provide such a coupling for the purpose of slidably actuating the anvil retainer assembly within a through bore of the surgical instrument.

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection  based on an alternative interpretation of DiNARDO et al.; wherein, the new rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



August 10, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 a pole or bar serving as a support or prop (https://www.merriam-webster.com/dictionary/leg)